NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



SHAQUIELLE OLMEDA-PADILLA,         )
                                   )
           Appellant,              )
                                   )
v.                                 )                Case No. 2D17-2373
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed September 21, 2018.

Appeal from the Circuit Court for Manatee
County; Susan Maulucci, Judge.

Howard L. Dimmig, II, Public Defender, and
Robert D. Rosen, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, for Appellee.



PER CURIAM.


             Affirmed.


KHOUZAM, LUCAS, and ATKINSON, JJ., Concur.